Title: To George Washington from Major Return Jonathan Meigs, 25 July 1776
From: Meigs, Return Jonathan
To: Washington, George



Sir
Middletown [Conn.] 25th July 1776

I arrived here the 22d Instant after A tedious passage of 66 Days from Quebec, on my parole of honor to return when called for, A coppy of which, together with my pass from General Carlton are inclosed, the Original is in the hands of General Howe—I am to represent to your Excellency the Situation of the unfortunate Detachment, that were made prisoners on the 31st Decemr last—the number now in Quebec is about 300 Including Officers—The Officers were confined in the seminary. The Soldiers were confined in the Jesuits Colledge, and were Served with the Same rations that were served to the Garrison; After the Siege was raised. The Officers had liberty to walk in large

Garden that is adjoining the Seminary—The Officers & privates are in Great want of money as they cannot procure Cloathing without it, of which they are in great want, the Officers are now considerablely in Debt for necessarys exclusive of the Garrisson allowance[.] Generals Carlton & Howe have given their word for the protection of any private Gentleman that may be Sent with money but will not admit that an officer of the Army be Sent—The prisoners bear their ⟨con⟩finement with becoming fortitude, but are anxious for an exchange of prisoners if it can be obtained consistent with the interest of their Country.
I am informed that Lieut. Colo. Campbell of the Highlanders has applyed to General Howe for a Cartel, & that Majr French & Others are anxious for an exchange—In February last the Officers prisoners at Quebec petitioned Genrl Carlton for an exchange of prisoners provided our Country Should approve of it—The General recvd the petition read it & told the Officer that presented it that he would consider of it—But returned no other Answer, I intended to have waited on your Exellency myself but was advised by the Gentlemen in Hartford & this Town not to do it without Your Exellency’s advice, As it would be undoubtedly known to General Howe & perhaps even represented that I had Joined the army Or was giving intelligence, for which he might immediately Demand me. When I gave my parole to General Carlton he told me Majr Skene Son to Governor skene had arrived at Quebec two days before, & that he Should not employ him, till he had the advice of the King of England.
I have sent By the Bearer a Number of Unseald letters which I brot from the prisoners at Quebec. I have the honor to be with the greatest Respect, Your Exellencys Obedt & most humble Servant

Return Jona. Meigs

